V nt of f1and:ini US I )enicd, Opiiiioii issued    Septem bvr2i   201 2




                                              In The
                                    (tuirt uf Aipiak
                         .±Fittl! Jitrict         iif    xai tt Jatht&

                                       No. 05-12-01 225-CV


                          IN RE lAKEITII AMIR-SIIARIF, Relator


                  Original Proceeding from the 101st Judicial District Court
                                    Dallas Countv Texas
                            Trial Court Cause No. DC-09-13818-E


                             MEMORANDUM OPINION
                         Before Justices Morris. Richter. and Lang-Miers
                                 Opinion by Justice Lang—Miers

       Relator contends the trial judge failed to rule on certain motions he filed. The facts and

issues are well known to the parties, so we need not recount them herein. Based on the record before

us. we conclude relator has not shown he is entitled to the relief requested. See TEX. R.   APP.   P.

528(a); Walker v Packer, 827 S.\V.2d 833. 839-40 (Tex. 1992) (orig. proceeding). Accordingly.

we DENY relator’s petition for writ of mandamus.




                                                                          I
                                                                   i—                         ‘




                                                        ELIZABETI-I LANG-MIERS
                                                        JUSTICE